McKENNAN, Circuit Judge.
And now, to wit, this 17th day of January, 1878, this cause having been brought to final hearing upon the pleadings and proofs, and counsel for the parties respectively having been heard thereupon, and the same having been duly considered by this court, it is found, and hereby ordered, adjudged, and decreed, that the letters patent numbered 153,110. granted to Joseph L. Pennock, July 14, 1874, for improvement in puddling-furnaces, and set forth in the bill of complaint filed, are good and valid, and that the title thereto is duly vested in the complainant. And it is further ordered, adjudged, and decreed that the defendant has disturbed, violated, and infringed the exclusive right of the complainant under the said letters patent as in said bill set forth. And it is further ordered, adjudged, and decreed that the complainant do recover of the defendant the profits, gains, savings, and advantages made by the said defendant in consequence of the said infringement and violation of the exclusive rights of the complainant under the said letters patent, together with the damages the complainant has sustained thereby, and the costs, charges, and disbursements in this suit to be taxed. And it is further ordered, adjudged, and decreed that it be referred to John Cadwalader, Jr., Esq., as master, to ascertain and take, and state and report to the court, an account of the gains, profits, savings, and advantages which the said defendant has received, or which have arisen or accrued to him from infringing the said exclusive rights of the said complainant under the said letters patent, as well as of the damages the complainant has sustained thereby. And it is further ordered, adjudged, and decreed that the complainant in such accounting have the right to cause an examination of said defendant, ore tenus or otherwise, and also the production of the books, vouchers, and documents of defendant, and that the said defendant attend for such purpose before said Jolm Cadwalader, Jr., Esq., master, from time to time, as said master shall direct. And it is also further ordered, adjudged, and decreed that a per*171petual injunction be issued in this suit against the said defendant, according to the prayer of the bill.